Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162887 & (116)                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                  SC: 162887
                                                                     COA: 354927
                                                                     Wayne CC: 20-002814-FC
  REGINALD LAMARR DAVIS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 16, 2021 order of the Court of Appeals is
  considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the April 16, 2021 order staying the effect of the Wayne Circuit Court’s order
  granting pretrial release to the appellant pending the resolution of the appellee’s appeal of
  that order. MCR 6.106(H)(1) states that “[t]he reviewing court may not stay, vacate,
  modify, or reverse the release decision except on finding an abuse of discretion.” The
  April 16, 2021 stay order did not find that the trial court abused its discretion. And in the
  Court of Appeals April 22, 2021 judgment affirming the trial court, it expressly held that
  the trial court did not abuse its discretion by granting the appellant’s motion for pretrial
  release. Accordingly, MCR 6.106(H)(1) precludes the Court of Appeals from staying the
  effect of the trial court’s release decision.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2021
          t0427
                                                                               Clerk